     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 1 of 39
                                                                         1


 1     UNITED STATES DISTRICT COURT

 2     DISTRICT OF CONNECTICUT

 3
       UNITED STATES OF AMERICA,        )
 4                    Plaintiff,        )    NO: 3:18MJ1473(RMS)
                                        )
 5     vs.                              )
                                        )    October 24, 2018
 6     DANIEL JIMENEZ DE LA CRUZ,       )
                      Defendant.        )    Bond Hearing
 7     ___________________________

 8
                                141 Church Street
 9                            New Haven, Connecticut

10     B E F O R E:
                 THE HONORABLE ROBERT M. SPECTOR, U.S.M.J
11
       A P P E A R A N C E S:
12
       For the Plaintiff :            JOHN TROWBRIDGE PIERPONT, AUSA
13                                    United States Attorney's Office
                                      157 Church Street, 25th Floor
14                                    New Haven, CT 06510

15     For the Defendant:             TRACY HAYES, ESQUIRE
                                      Federal Public Defender's Office
16                                    265 Church Street, Suite 702
                                      New Haven, CT 06510
17

18

19

20

21

22

23
       Transcriber:                     Martha C. Marshall, RMR, CRR
24

25     Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 2 of 39
                                                                                  2


 1               THE COURT:    Good morning.     You may be seated.

 2               MR. PIERPONT:      Good morning, Your Honor.

 3               MR. HAYES:    Good morning.

 4               THE COURT:    We're here in the case of United States

 5     of America versus Daniel Jimenez De La Cruz, and the case

 6     number is 3:18MJ1473.        Is that the case number we're still

 7     working off of?      Okay.

 8               Could I please have appearances of counsel and

 9     anyone seated with you at counsel table.

10               MR. PIERPONT:      Good morning, Your Honor.         Assistant

11     United States Attorney John Pierpont on behalf of the United

12     States.   Joining me at counsel table from DEA is Special

13     Agent James Kaskaman (ph).

14               THE COURT:    Good morning to you both.

15               MR. PIERPONT:      Good morning.

16               MR. HAYES:    Good morning, Your Honor.       Tracy Hayes

17     on behalf of Mr. Daniel Jimenez.

18               Your Honor, if I may, his family is also present,

19     his wife, Kimberly Jimenez, and his brother and his

20     sister-in-law, Michelle and -- I'm sorry --

21               THE COURT:    That's okay.

22               MR. HAYES:    -- for the family Jimenez.       They've

23     traveled from Pennsylvania, Allentown, Pennsylvania.              So I

24     just wanted to make that representation.

25               THE COURT:    Thank you for being here.       Thank you to
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 3 of 39
                                                                               3


 1     your family.    Good morning, Mr. Jimenez De La Cruz.          And

 2     thank you to your family for being here to support you.

 3               As you know, we're here for a bond hearing that was

 4     requested by the defendant recently.        Am I correct?      I see

 5     that there was a bond proposal filed or presented on October

 6     11th via email, and then just sort of assuming from a report

 7     I read that Probation was essentially researching that

 8     proposal and when that was complete you asked for a hearing.

 9     Is that fair?

10               MR. HAYES:    That's correct, Your Honor.

11               THE COURT:    And so before we begin, I just want to

12     make sure of a few housekeeping matters.         First of all, I

13     have in front of me both the original Pretrial Services

14     Report and the addendum which is dated October 16th, 2018.

15     Mr. Hayes, have you received both of those documents?

16               MR. HAYES:    So, Your Honor, when we first appeared

17     before the Court I didn't recall that there was one created

18     because it was sort of late in the day and we had another

19     matter before Your Honor that took up most of the time.              So I

20     haven't seen the original, but I have seen the addendum.

21               THE COURT:    I can tell you the original there

22     is -- the original is dated -- let's see, it's down here

23     somewhere -- September 27th.       And the information that is in

24     there is somewhat repeated in the addendum.         Certainly, the

25     addendum is far more detailed in the sense that Probation had
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 4 of 39
                                                                             4


 1     much more information by that time.

 2               So why don't you just take a minute to look at the

 3     original, because what I'm going to be asking is simply

 4     whether the statements in the report are correct, whether

 5     there's anything we should be adding or any additional

 6     information that we should consider.

 7               MR. HAYES:    Your Honor, actually, I've looked at

 8     both of them.    I've considered both of them.

 9               THE COURT:    And for Mr. Jimenez, do you prefer to be

10     called Mr. Jimenez, Mr. Jimenez De La Cruz, Mr. De La Cruz?

11               THE DEFENDANT:     Mr. Jimenez.    Jimenez is fine.

12               THE COURT:    Okay.    Mr. Jimenez, have you had a

13     chance to look at these two reports that I just talked about?

14               MR. HAYES:    So Your Honor may recall he speaks

15     English, but Spanish is his primary language.          So typically I

16     am reading to him.     So he knows of the reports.       He doesn't

17     know the first one, but I don't see where it necessarily

18     differs from what we know already.

19               THE COURT:    So is there anything -- addressing both

20     of you.   Is there anything that is missing from those reports

21     or that's in those reports that is inaccurate?

22               MR. HAYES:    Not inaccurate, but I do want to add

23     some information, if I may.

24               THE COURT:    Sure.

25               MR. HAYES:    So we've been working on this for some
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 5 of 39
                                                                              5


 1     time, myself with Mr. Jimenez and with his family, trying to

 2     put together some type of package.        We weren't sure about his

 3     employment in terms of finding something more steady, and we

 4     have since done that.      There is a local store in his

 5     community, in his neighborhood, where he previously worked

 6     for some time.    He was laid off, if you will.        The person who

 7     owns the store is actually a family member of Mr. Jimenez.             I

 8     have not confirmed this myself because I just learned the

 9     information this morning, but Mr. Jimenez can go back to the

10     store where he was working previously full-time.

11               I attempted to call the owner of the store, but he

12     also speaks, I believe, Spanish only.        So I couldn't reach

13     him since I received the information.        I knew about the

14     store, but we weren't certain that he could resume working

15     with the store.

16               THE COURT:    And can you tell me who owns the store?

17               MR. HAYES:    Yes, sir.     His name is Vidal.       And I

18     believe his last name is Baez, B A E Z.

19               THE COURT:    And what is his relationship?

20               MR. HAYES:    I'm sorry, Your Honor, I think that's

21     his cousin.

22               THE COURT:    His cousin?

23               MR. HAYES:    Yes, sir.

24               THE COURT:    And when did Mr. Jimenez work at the

25     store?
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 6 of 39
                                                                               6


 1                MR. HAYES:   So he stopped working there mid or early

 2     summer.

 3                THE COURT:   Okay.    Thank you.    Is there anything

 4     else that you feel like needs to be changed or added to the

 5     reports?

 6                MR. HAYES:   I guess I should at least add this

 7     information because I believe it's important.          Mr. Jimenez

 8     just experienced the death of two family members.              When I

 9     just, this was perhaps a month after this Court first met and

10     he appeared before Your Honor.        Both his father and his

11     brother passed away this August.        So his father passed away

12     August 5th and his brother passed away August 27th.              They

13     were both living in the Dominican Republic and Mr. Jimenez

14     was not able to attend any of the services.         But that

15     affected Mr. Jimenez.      One, not being able to attend the

16     services.    And, two, just the fact that people that were

17     close to him passed away.        To the extent that he was drinking

18     heavily since that time.        And so when we talked about that he

19     indicated to me that when he was arrested the agents observed

20     all these sort of empty bottles of alcohol in the apartment

21     and he talked about his drinking to the agents.          So I didn't

22     necessarily know that as well.

23                And I've met with Mr. Jimenez a couple of times

24     since we last appeared before Your Honor and spoken to him at

25     least once a week, at least.        But I didn't know any of that
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 7 of 39
                                                                              7


 1     information.    We had talked about other things.        So I want to

 2     make that representation to the Court, because I think that

 3     would add something else to what we would propose to the

 4     Court in terms of finding some type of treatment for

 5     Mr. Jimenez which might include mental health but, in

 6     particular, to treat this addiction to alcohol as I think

 7     that's important as well.        Again, even though I've spoken to

 8     Mr. Jimenez and his family, that's not something that

 9     Ms. Jimenez and I even talked about.          I just wasn't aware of

10     that until now.

11               THE COURT:    Thank you, Mr. Hayes.

12               Sorry, Mr. Jimenez, for your losses of both your

13     father and your brother.        And so this happened in August?

14               MR. HAYES:    That's correct, Your Honor.       August 5th

15     and August 27th.

16               THE COURT:    I don't want to assume the wrong thing,

17     but am I correct that in assuming that at that point he was

18     not allowed to leave the country because of his pending cases

19     or was it more just that he couldn't afford to go there?

20               MR. HAYES:    So Your Honor may recall, he's not here

21     lawfully so he just couldn't travel.

22               THE COURT:    So his concern would be he wouldn't be

23     able to come back.

24               MR. HAYES:    Yes.

25               THE COURT:    Okay.    Thank you.
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 8 of 39
                                                                           8


 1               Okay.   I'm going to turn to the Government simply to

 2     talk about these reports and then we'll get into the

 3     arguments.

 4               MR. HAYES:    Thank you, Your Honor.

 5               THE COURT:    Mr. Pierpont, have you had a chance to

 6     review both the addendum and the original report?

 7               MR. PIERPONT:     Yes, Your Honor.

 8               THE COURT:    Is there anything from either of those

 9     documents that you see that are inaccurate or missing?

10               MR. PIERPONT:     Not from the Government's

11     perspective, no, Your Honor.

12               THE COURT:    And can you remind me, Mr. Pierpont, is

13     this a case where there are victims that would have rights

14     under the Crime Victim Rights Act?

15               MR. PIERPONT:     So the Government has not identified

16     a victim in that circumstance, per se.         This is not an

17     overdose case or anything like this.        This arose out of, Your

18     Honor may recall, a duty matter where a search warrant was

19     executed at the residence and these things were found.          So as

20     of yet, the Government has not identified victims such that

21     they would need to be identified.

22               THE COURT:    Thank you very much.

23               So I'm going to turn back to Mr. Hayes to make your

24     arguments in favor of release.

25               MR. HAYES:    Thank you, Your Honor.
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 9 of 39
                                                                              9


 1                Your Honor, I believe that when we last appeared

 2     before the Court there were two -- both prongs of detention

 3     were stated by the Government, both the risk of danger and

 4     the risk of flight.     So I want to at least start with -- I

 5     understand that I do have the burden of production to

 6     overcome the two.

 7                I believe that we have, in terms of the package that

 8     we've presented to the Court, and that includes a third party

 9     custodian, any type of monitoring device if the Court deems

10     it necessary.    He, again, has found employment.        We can

11     verify that information.      Also, some type of treatment, I

12     think that's important as well.

13                THE COURT:   I'm sorry, can you just walk me through

14     the bond package proposal.

15                MR. HAYES:   Thank you, Your Honor.

16                So we first indicated that he would reside in

17     Waterbury, 10 Bronson Street, with his wife and his

18     infant -- their infant son.

19                When we first appeared before the Court, I think

20     this is important to mention, Judge, his wife was residing in

21     Florida.    I think we appeared on a Thursday.        I spoke to her

22     either Thursday night or Friday, and she indicated to me,

23     this was Friday morning, she indicated I will be on the first

24     plane and I will return immediately back for my husband.          She

25     did.   She was in Connecticut by Monday morning.         So we
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 10 of 39
                                                                             10


 1     started to prepare what would be a package.

 2                She moved back into the apartment where he was

 3     arrested.    So Mr. Jimenez can reside at that apartment in

 4     Waterbury.    She would act as third party custodian.           When she

 5     was in Florida, Your Honor, Ms. Jimenez was going through a

 6     training program so she can obtain an insurance license so

 7     she can start to work in the industry.         She's still trying to

 8     work on that now since she's returned to Connecticut and find

 9     other work as well.

10                The package would also include any type of

11     monitoring device that the Court deems appropriate here in

12     this case.    Also, he would work locally in Waterbury

13     full-time.    And I believe he was working at the time from 11,

14     a.m. to 11, p.m..       So he would resume those working hours at

15     the local store.     And if the Court believes that a curfew is

16     important here, we would abide by that.

17                That's, for the most part, our package, Your Honor.

18     And, again, I defer to the Court and to the Probation Office

19     in terms of any more of an appropriate package here.

20                THE COURT:    I think his family members traveled

21     here.

22                MR. HAYES:    That's correct, Your Honor.       I'm sorry,

23     I forgot to mention the signature bond.         I apologize.

24                THE COURT:    That's okay.    Go ahead.

25                MR. HAYES:    His family, his brother William and his
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 11 of 39
                                                                            11


 1     sister-in-law Michelle have traveled from Allentown,

 2     Pennsylvania several hours this morning to appear in person

 3     so that they could co-sign a non-surety bond in an amount

 4     that the Court would deem appropriate, as well as his wife

 5     Kimberly Jimenez who is also here.        And, of course, Daniel

 6     will sign as well.

 7                I think it sort of speaks for itself the importance

 8     of having Mr. Jimenez out in the community with his family,

 9     for his family to travel from Allentown, Pennsylvania, here,

10     to get here by 10:30 this morning because it's his family,

11     but they also know the risks of co-signing.          And they also

12     understand that they're trying to show the Court that he

13     won't flee.    He certainly doesn't show a risk of danger to

14     the community.     That's not who Mr. Jimenez is.       And that's

15     why they're here, to support Mr. Jimenez.

16                THE COURT:    Thank you.

17                MR. HAYES:    In terms of -- that's the package.     Does

18     the Court wish me to go over the risk of danger, risk of

19     flight?

20                THE COURT:    Well, I think what I would like to do

21     now, I'm going to turn to the Government, have the Government

22     make its argument, and then I'll turn back to you.

23                MR. HAYES:    Yes, Your Honor.     Thank you.

24                THE COURT:    Sure.

25                MR. PIERPONT:    So, Your Honor, the Government did
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 12 of 39
                                                                             12


 1     make a proffer last time we were here in September, but given

 2     that we're here again and maybe it's been a little bit of

 3     time, I guess I would just ask for the Court's indulgence as

 4     I go over --

 5                THE COURT:    I'd like that.

 6                MR. PIERPONT:    -- go through the evidence one more

 7     time.

 8                THE COURT:    Thank you.

 9                MR. PIERPONT:    As Mr. Hayes indicated, the

10     Government is seeking the presumption in this matter.           And

11     the Government does believe that Mr. Jimenez poses a danger

12     to the community and is a flight risk, and that there is no

13     combination of conditions that can satisfy those concerns.

14                 And so from the danger of the community

15     perspective -- and, in fact, Your Honor, I have an exhibit

16     here.   If I may approach, Your Honor?

17                THE COURT:    Sure.

18                MR. PIERPONT:    This is just maybe put a little

19     context for the Court.      These are pictures that were executed

20     during the search warrant that was executed -- that were

21     taken, I'm sorry, during the search warrant executed at 10

22     Bronson.

23                THE COURT:    Before you keep going.      Mr. Hayes, is

24     there any objection to marking this as a full exhibit for the

25     purposes of this hearing?
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 13 of 39
                                                                           13


 1                MR. HAYES:    I guess my concern is this is the first

 2     time that I've seen these items.        I know that the Government

 3     emailed me, as I was sitting with Mr. Jimenez this morning,

 4     what would be discovery in the matter.         But this is the first

 5     time that I've seen them.

 6                THE COURT:    So, Mr. Pierpont, can you just tell us,

 7     as you were about to and I cut you off.         So if you could just

 8     walk us through what each picture depicts.

 9                MR. PIERPONT:    Yes, Your Honor.     I appreciate it.   I

10     did email them to Mr. Hayes this morning, and I appreciate

11     that he probably didn't have the opportunity to look at these

12     before today.     We are in the context of, you know, a bond

13     hearing so it's a little more liberal with respect to the

14     rules of evidence.

15                But to walk through what each of these pictures are,

16     by way of reminder, what was found during the execution of

17     the search warrant was a revolver, fentanyl, lactose, which

18     is something that is normally used to cut fentanyl, small

19     sandwich baggies, and north of $10,000 in cash.           And so what

20     we have here are pictures that were taken by Agent

21     Katzkametki (ph) during the execution of the search warrant

22     that I think helps orient the Court in terms of what I've

23     planned on talking about here today, which is, you know, what

24     I was going to proffer to in any event.

25                And so beginning at the first page, Your Honor, what
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 14 of 39
                                                                              14


 1     we have here is -- in the curtilage of the house or outside

 2     the house, and this is just underneath Mr. Jimenez's bedroom

 3     window, and there was sort of a secreted plastic trash bag

 4     that was hidden behind a granite counter that was pushed up

 5     against the house.

 6                The second page shows the contents of that bag.           And

 7     in that you can see small balled up powdery gray substance.

 8     You can see the sandwich baggies.        You can see the handle of

 9     the revolver, as well as the lactose bottle that is there.

10                 The third page is the revolver itself, including

11     the fact that the bullets came out of the revolver.             So

12     loaded at the time that it was found.

13                The fourth page, Your Honor, are additional pictures

14     of another bag that was inside that plastic bag where there

15     was additional ammunition.

16                And the fifth page is a bedroom drawer, Your Honor,

17     where they found the cash.

18                So that's what composes Government's Exhibit --

19                THE COURT:    Can you tell me how much?

20                MR. PIERPONT:    It was just over 10,000.       If you'll

21     give me one moment, I'll find it.        $10,185, Your Honor.

22                THE COURT:    And are the photos that you gave us true

23     and accurate representations of the items as they we were

24     found that day of the arrest?

25                MR. PIERPONT:    Yes, Your Honor.
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 15 of 39
                                                                              15


 1                THE COURT:    Mr. Hayes, other than the fact that

 2     there was a late disclosure to you, do you have any other

 3     objection to me relying on the photos?

 4                MR. HAYES:    No, Your Honor.

 5                THE COURT:    So I'll admit these as Exhibit 1,

 6     Defendant's Exhibit 1, I should say, for the purpose of the

 7     hearing.

 8                And so I think you were sort of in the middle when I

 9     started asking about the pictures.         So you can keep going

10     with your proffer.

11                MR. PIERPONT:    Again, I think, Your Honor, the

12     purpose of these pictures is to illustrate what I'll be

13     proffering to you here, which is, in the first instance that

14     there was fentanyl that was found at the location.              And that

15     the fentanyl, along with the lactose and the quantity of

16     fentanyl, which I have another exhibit for Your Honor which

17     I'll get to in a minute, which is 63 grams of fentanyl that

18     was found there, along with the sandwich baggies and the

19     lactose suggest that, you know, what we have here is that

20     Mr. Jimenez was selling fentanyl.        He, after he was

21     Mirandized during the execution of the search warrant,

22     acknowledged and admitted that the items in that bag were

23     his.

24                And so from the Government's perspective, this

25     establishes pretty clearly that Mr. Jimenez is a fentanyl
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 16 of 39
                                                                            16


 1     drug dealer.     And that in the Government's view, and Your

 2     Honor is well aware of the dangers of fentanyl, that tends to

 3     demonstrate that he does pose a danger to the community.

 4                The second point that I have --

 5                THE COURT:    The 63 grams, is that a gross weight or

 6     a net weight?     Meaning is that the lab weight or does that

 7     include the packaging?

 8                MR. PIERPONT:    That's the lab weight, Your Honor.

 9     And I have here and, again, with apologies for the late

10     disclosure, I have here lab reports that I'd be happy to hand

11     up as an exhibit as well, subject to any objection that

12     Mr. Hayes may have.

13                THE COURT:    Based on the look on his face, I'm going

14     to guess he has an objection.        I don't need the live reports,

15     Mr. Hayes, as long as we're all in agreement that there's

16     about 63 grams of fentanyl found.

17                MR. HAYES:    And that's fine, Your Honor.       I'm sorry.

18     I'm not going to take up more of the Government's time.

19                THE COURT:    Let me just make sure I understand.

20                Is the typical use quantity for heroin/fentanyl

21     still about .02 grams?

22                MR. PIERPONT:    That's correct, Your Honor.

23                THE COURT:    And so the 63 grams that you just

24     mentioned is a lab weight of the substance inside the bags?

25                MR. PIERPONT:    That's right.     I believe there were
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 17 of 39
                                                                              17


 1     two bags.    You can only see one in this picture.          I'm looking

 2     at the second page.       You can see one, but there were two bags

 3     that had that substance, that gray powdery substance.            And

 4     the lab weight is the quantity of those two bags.

 5                THE COURT:    Sorry.   Go ahead.    Thank you.

 6                MR. PIERPONT:    But the purpose, your Honor, is that

 7     we're talking about a lot more than just a personal use

 8     quantity that's at issue here.        And I think that that is

 9     corroborated by the fact that you have the sandwich baggies

10     and the lactose there as well.

11                The second point, Your Honor, that we're looking at,

12     that the Government would raise, is the quantity -- the

13     amount of cash that was found on him.         Again, you know, that

14     is, suffice it to say, an atypical amount of cash for someone

15     to be keeping in their desk drawer and is typical as well of

16     somebody that has that quantity of cash that they are in the

17     business of buying and selling drugs.

18                The third point that I would raise, Your Honor, is

19     obviously the gun as well.        Again, Mr. Jimenez acknowledged

20     during the execution of the search warrant that the gun was

21     his.   He admitted to purchasing it from somebody named

22     Montero for $300.       And while, concededly, the Government

23     doesn't have at this time any further information about how

24     that transaction took place, you know, given the fact that it

25     was found in that plastic bag next to the drugs I think
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 18 of 39
                                                                          18


 1     speaks for itself for the fact that that was a weapon that

 2     Mr. Jimenez was using either in furtherance or related to or

 3     connected to the sale of fentanyl.

 4                So from a danger to the community perspective, Your

 5     Honor, I think that even without the presumption, although

 6     the Government is invoking the presumption, there is a real

 7     risk to the community here.

 8                Then from the flight risk perspective, to switch

 9     gears, Your Honor, you know, the Government, you know, did

10     run down Mr. Jimenez's information with the Department of

11     Homeland Security and there was no entry found, which I

12     understand to be for a non-U.S. citizen that that means he's

13     not here lawfully.      I think we heard Mr. Hayes concede as

14     much here today.     And on top of that, he made that admission

15     to Special Agent Katzkametki (ph) as well.

16                So the fact that he's not here legally or he's not

17     here lawfully is a concern for the Government.          To the extent

18     that, you know, he were to either run to the Dominican

19     consulate or maybe just take a train and go into New York

20     City and disappear into New York City and maybe make his way

21     back to the Dominican Republic in another way, the Government

22     is concerned about the fact that he is not a U.S. citizen.

23                I would add, Your Honor, you know, and I proffered

24     this a little bit before.       We heard a little bit about an

25     employment for this time, but the Government wasn't aware of
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 19 of 39
                                                                                 19


 1     any employment.     I think I heard a little bit about or read

 2     in here a little bit about him being a club promoter

 3     occasionally.     But we don't see the ties to the community

 4     here either that I think would assuage some of the

 5     Government's concerns about him being a flight risk.              He had

 6     been employed.     He's no longer currently employed.           We have

 7     an unverified assertion that he could be employed if he was

 8     let out.

 9                His wife, who I understand is here in the courtroom

10     today, had been previously living in Florida.          In fact, he

11     had indicated during the search warrant that he lived at 10

12     Bronson Street by himself.       And, of course, while the

13     Government believes it's laudable that she has come up here

14     to support her husband, it does I think cut against the idea

15     that Mr. Jimenez has strong ties to the community.

16                From a -- your Honor, I know that one of the factors

17     you consider under the statute is the strength of the

18     evidence.    And so in addition to the lab reports that I

19     mentioned beforehand, we also have an ATF report here as well

20     that indicates that the gun itself was manufactured in

21     Massachusetts and some of the component parts came from

22     Illinois as well.      And so to the extent that I've already

23     talked about the evidence that he's not here lawfully and the

24     fact that he possessed a weapon and the fact that it came

25     from another state, in the Government's view, on that count
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 20 of 39
                                                                         20


 1     the evidence is overwhelming.

 2                With respect to the possession with intent to

 3     distribute.     Again, Your Honor, I've talked about the lab

 4     reports.    You have the pictures here as well as the

 5     defendant's admissions during the course of the search

 6     warrant.    The evidence is very strong from the Government's

 7     perspective.     And so to the extent that that is something

 8     you're considering determining how to resolve this matter,

 9     the Government submits the strength of the evidence suggests

10     that he is both a danger to the community and a flight

11     risk.

12                And finally, Your Honor, I'd like to turn to the

13     specific proposed package -- or actually let me stop there.

14     That's sort of the proffer about the general nature of the

15     offense.

16                THE COURT:    Well, I have a couple of questions that

17     I'll ask you and then it will probably address what you're

18     about to say about the package, and then I'll ask Mr. Hayes

19     the same question.

20                He now has three pending cases.       Is ICE planning to

21     put a detainer on him or not?

22                MR. PIERPONT:    I don't know the answer to that

23     question yet.     I don't know the answer, Your Honor.

24                THE COURT:    Okay.

25                MR. PIERPONT:    To the extent that a detainer was
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 21 of 39
                                                                          21


 1     lodged --

 2                THE COURT:    And the reason I ask that question is

 3     because the last thing anybody wants, including Mr. Jimenez

 4     and his family, is for me to release him and then ICE to go

 5     and arrest him.     That would be what I would think would be

 6     the worst scenario that any of us want, because it would

 7     involve agents going to his home again, it would involve a

 8     destruction of his life, and to the extent that people have

 9     signed documents, you know, traveled here.          So none of these

10     three cases it would be helpful.        For my purposes today, I

11     won't consider it one way or the other other than the fact

12     that, obviously, his citizenship status weighs into the

13     analysis about flight risk.       But it would be something

14     helpful I think to know.

15                And then the second question would be about the

16     pending cases themselves and how they impact the proposed

17     package.

18                MR. PIERPONT:    And addressing that point, Your

19     Honor.     I think one of the concerns, and I hadn't appreciated

20     that prior to reading the Pretrial Services Report and

21     addendum.     Suffice it to say, you know, I think sending

22     Mr. Jimenez to live with Ms. Jimenez, in light of some of the

23     history that we have here, it's a volatile situation, Your

24     Honor.     As I read it, I understand that both Mr. Jimenez and

25     Ms. Jimenez were arrested for domestic concerns or for
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 22 of 39
                                                                             22


 1     domestic assault concerns.       And, in fact, there was an order

 2     of protection along the way that was issued that was

 3     subsequently violated or at least allegedly violated.             And I

 4     appreciate that these are pending charges, nothing has been

 5     proven definitively one way or the other.          But I would

 6     certainly be concerned about putting Mr. Jimenez into a

 7     position where he's being set up to fail or potentially fail.

 8                 The second thing I would say is I'm not even -- the

 9     Government is not sure what the conditions of the order of

10     protection for the underlying domestic case are.           I think

11     there's some indication, in speaking to the DEA prior to

12     this, they had looked at this previously.          Maybe it's a

13     partial order of protection, but maybe it's a full stay away.

14     And I think at this point the Government doesn't know that

15     answer.    And, certainly, to the extent that Mr. Jimenez was

16     going to live with Ms. Jimenez, if there's a full stay away

17     order of protection that's just not a viable solution because

18     that would be a violation right there.         So I think we at

19     least want to hear a little bit more about the nature of the

20     order of protection itself.

21                And I think, finally, to the extent that we're

22     talking about a toddler child as well who might be in that

23     circumstance, that would be a concern for the Government to

24     sort of exposing him any further to a potentially volatile

25     domestic situation.
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 23 of 39
                                                                          23


 1                I would add as well, Your Honor, that the proposed

 2     package would have him back at the same residence where all

 3     of this happened, where the search warrant was executed and

 4     where these items were found.         And the Government is also

 5     worried about Mr. Jimenez going straight back into the same

 6     situation that he was just taken out of.

 7                So in light of those ideas, Your Honor, certainly, I

 8     think in light of the fact that while there are co-signers,

 9     it's not as though there is property that's being put up or

10     something else that might give the Government some comfort.

11     Although, candidly, even if there were property, I'm not sure

12     my position would be different in this circumstance.

13                But in light of those things, in the Government's

14     view, the proposed conditions are insufficient to satisfy the

15     Government's concerns about Mr. Jimenez as a danger to the

16     community and his risk of flight.

17                THE COURT:    Thank you.    Mr. Hayes, you're free to

18     comment on anything that the Government said and my

19     questions.

20                MR. HAYES:    Yes, sir.

21                THE COURT:    Thank you.

22                MR. HAYES:    Can I at least start with the Government

23     first?

24                THE COURT:    You can start anywhere you want.

25                MR. HAYES:    I'm not going to give Mr. Pierpont a
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 24 of 39
                                                                             24


 1     hard time, but I mean if he got all this so-called evidence

 2     he could have at least checked to see the conditions of the

 3     protective order.       But I'll move on from there.

 4                THE COURT:    Do you know what they are?

 5                MR. HAYES:    I don't, Your Honor.      But as far as we

 6     know, at least right now, they can live together.           But I

 7     don't.

 8                Let me at least start here in terms of what the

 9     Government indicates in terms of the strength of the

10     evidence.    When we first appeared before Your Honor that was

11     important.    It was more important then than what we see now

12     two months later.       Now, how the Court needs to look at this

13     risk of danger is not what was found in his house and the

14     fentanyl.    According to what the Government indicates in

15     these photos, this stuff was found in trash bags outside of

16     the house, or, Mr. Jimenez admitted to owning these items.

17     So clearly either he's taken responsibility or he was trying

18     to get rid of these items or somebody was.          But either way

19     you want to look at it.

20                I'd ask the Court to consider now, today, two months

21     later, how the Court should review a risk of danger, in its

22     perspective, what will happen in the future.          So if we look

23     at Mr. Jimenez's criminal history, if you will, we have

24     pending matters prior to this case that would have been I

25     guess part of a diversion type of program since the classes
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 25 of 39
                                                                             25


 1     were completed, the family classes were completed, the

 2     domestic violence classes.

 3                So prior to that, he's lived in this community in

 4     Connecticut for six or seven years with no criminal conduct.

 5     I'd ask the Court to consider that.

 6                We don't have previous drug charges, drug

 7     convictions, or pending drug cases.         Nor do we have pending

 8     firearm cases or past firearm convictions.          Nothing of that

 9     nature.     Neither here nor in the Dominican Republic.         No

10     where.     I'd ask the Court to consider that.

11                So there's no real criminal history.        The matters

12     that we have that are pending are sort of on the shelf, if

13     you will, until 2019, when the couple will then appear in

14     state court and have these matters dealt with.

15                So in terms of risk of danger and any criminality,

16     if you look at his history, there's really nothing there.             If

17     you look at his future -- well, let's just look at his

18     history.     There's really nothing there.

19                His family's trying to work through their

20     relationship.     It is more telling that Kimberly Jimenez

21     drove -- not drove, I'm sorry -- flew here from Florida

22     within a matter of days.       I barely spoke to her on the phone

23     and she was here in Connecticut, where she's been for the

24     past two months trying to find employment, trying to care for

25     the family, care for the baby.        And she left a program, a
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 26 of 39
                                                                          26


 1     training program, that would have helped the family in their

 2     future.     She left that program.     I think that's important.

 3     That speaks to the relationship and sort of the undercurrents

 4     of what the Government indicated in terms of their

 5     relationship.

 6                When we look at -- so I'll stay with the risk of

 7     danger.     Again, Your Honor, those items were outside of the

 8     house.     I do have to say when I looked at my notes from when

 9     we first appeared before Your Honor and the Government

10     indicated where the gun was from, I know this because I just

11     read my notes, and then Mr. Jimenez mentioned this to me

12     earlier.     He said, and I think this is important, he said I

13     didn't say Montero.      If anything, I think he said moreno,

14     which means, you know, person of color, right, in Spanish.

15     And when I look at my notes, that's sort of how I wrote it

16     down earlier.     So say some person, specifically, I bought it

17     from that guy across the street.        Can't wait to get out

18     because I'm going to buy more guns from him and resume my

19     practice of selling drugs.       That's not what he said, because

20     that's not his background.       His family's not going to drive

21     several hours here if that were his background.

22                MR. PIERPONT:    And, Your Honor, let me interject

23     there.     Moreno is correct.    If I said Montero earlier, that

24     was incorrect.     Moreno is what I understood he said.

25                MR. HAYES:    Thank you.    So I'd ask the Court to
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 27 of 39
                                                                                27


 1     consider that.

 2                There was a recent decision out of the 2nd Circuit.

 3     I believe it was this -- from the Southern District of New

 4     York, where a person with more serious charges than what we

 5     see here, with the same presumption, was released by the

 6     Magistrate Court.      And I do have the documents.       I was

 7     reading them in preparation this morning, U.S. v Ramon

 8     Paulino.    And, of course, I apologize for not bringing

 9     copies, but the matter originally was 18MJ5372.           And that

10     matter was -- the matter, he was released in the Magistrate

11     Court and the Government appealed that to the District Court

12     before Judge Andrew Carter.       He was the -- the decision was

13     upheld in the District Court.        The Government then proceeded

14     to appeal that to the Circuit where they, as Mr. Gustafson

15     always says, putting more meat on the bones, that's what they

16     were looking for.      And so the District Court did that.         And

17     he, again, granted the release of this gentleman.

18                And the reason why I bring this matter up, Your

19     Honor, is because what indicates in this extensive order, if

20     you will, it's at least 32 pages, it talks about sort of how

21     we stop looking at defendants with the presumption of

22     innocence, because we talk about them and we hear about the

23     strength of the evidence.       We hear that all the time.        That

24     is the last of anything that the Court should look at, at

25     least here two months later.       That was sort of the premise of
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 28 of 39
                                                                                 28


 1     his whole order.     And I'm not going to go into any more

 2     details, but I think that's important.         It struck me at the

 3     time.   And this order was filed in August of 2018 and it

 4     still does today.      So I ask the Court to consider that.

 5                When we, again, talk about the risk of danger, Your

 6     Honor, where else is he going to go other than to the

 7     apartment that he was arrested in.        What I would have loved

 8     to have more than these photos and, again, this has nothing

 9     to do with Mr. Pierpont, this is just what I would like to

10     have, is the search warrant -- excuse me -- yes, the search

11     warrant.    Would have loved to see that.       I can't wait to see

12     that.   That's important.      These items, we knew that from the

13     first day we appeared before Your Honor.         Nothing's changed,

14     not with what at the time.       But what has changed is we put

15     together a modest proposal for the Court which includes

16     members of his family, close members of his family, and

17     Mr. Jimenez himself, who are willing -- more than willing to

18     sign a bond.

19                Your Honor, there's no other place to go.            The

20     family's trying to get back together to get on their feet, so

21     to speak.    So I'd ask the Court to consider that.

22                When the Government indicates returning him right

23     back sort of where he came from.        Well, yeah, home.        That's

24     what we're asking.      He has no past, no pattern of

25     criminality.     Nothing like that was said, because there is
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 29 of 39
                                                                                29


 1     nothing.     If you -- and I think we should take the Government

 2     at its word via the agents.       He admitted to some things

 3     according to the Government.       What does that show?         Right?

 4     So how I knew that he was here unlawfully was from the

 5     Government, from their proffer from the first day.

 6                I'm going to move to risk of flight.        I understand

 7     the Government says that he has no real ties to the

 8     community.     But he does.    He's lived here in Waterbury for

 9     seven years.     He has an infant child.      The baby is now one

10     year and ten months.      His wife is there.     He has a cousin who

11     he will work with there.       What I just found out as well is

12     that his brother, who is present this morning, William

13     Jimenez, used to also live in Waterbury.         He owned another

14     store, grocery store, where Daniel Jimenez worked for two

15     years prior to his work with his cousin.         So, yeah, he has

16     ties.   Absolutely.     He knows people in the community.          He has

17     friends in the community.       He's a member of the community.

18     What he doesn't have is a criminal past.         He doesn't have

19     that type of background.       And I understand the concerns with

20     Homeland Security.      You know what I also wish we had today

21     was the video -- was their video from the execution of the

22     search warrant.     I would have loved to hear what he said, see

23     what they saw at the time.

24                THE COURT:    I just don't want to let this go by.

25     Are you saying you don't have access to discovery?
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 30 of 39
                                                                            30


 1                MR. HAYES:    Just got it today, Judge.

 2                THE COURT:    I did continue the matter on your

 3     motion.    I want to make sure that --

 4                MR. HAYES:    I just got it.

 5                THE COURT:    -- I'm not continuing this case for two

 6     months and they're not --

 7                MR. HAYES:    No, I don't mean to do that to the

 8     Government.     The only reason I'm saying that, Judge, is

 9     because --

10                THE COURT:    And if there's a video, there's a video.

11     If there's not, there's not.       But I want to make sure you

12     have access to all the information that you should have.

13                MR. HAYES:    Yes.   We just received that this

14     morning.     Again, this is nothing to do with Mr. Pierpont.

15     The only reason I'm saying that is because I wish we had that

16     today.

17                In terms of the Homeland Security, and I understand

18     where the Court's concern is at, and maybe perhaps even the

19     Government, having Mr. Jimenez released and sort of ICE or

20     Homeland Security agents go to the home, Your Honor, the

21     family has an immigration attorney.         I believe it's James

22     Welcome, who I spoke to about a month or so ago.           So they

23     have someone representing them which they had prior to this

24     matter.    So I'd ask the Court to consider that.

25                And I appreciate the Court's concern, but I think
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 31 of 39
                                                                             31


 1     it's more important to have him released from this and then

 2     we get to the next matter, if there is even one.           So I'd ask

 3     for the Court's consideration there.

 4                Your Honor, I don't believe I have -- I understand

 5     the Court may have some questions, but I don't believe I have

 6     anything else.

 7                THE COURT:    I don't.     But I'd like to take a brief

 8     recess.    And Probation can just come back to Chambers

 9     briefly.    We'll be back in 10 minutes.

10                MR. HAYES:    Yes, sir.

11                THE COURT:    Thank you.

12                (Recess.)

13                THE COURT:    Good morning.     You may be seated.

14                MR. PIERPONT:    Good morning, Your Honor.

15                MR. HAYES:    Good morning.

16                THE COURT:    So I am prepared to rule.      Does anyone

17     have anything else to add before I do that?

18                MR. HAYES:    No, sir.

19                MR. PIERPONT:    Nothing further from the Government,

20     Your Honor.

21                THE COURT:    Just give me one minute.

22                So, Mr. Jimenez, this is a difficult case and I want

23     to make it clear that the fact that your family's here to

24     support you weighs heavily in your favor.          If I was

25     considering different facts and they were here supporting you
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 32 of 39
                                                                               32


 1     that -- those facts, I would release the individual.              My

 2     problem is that there are a number of facts that sort of come

 3     together in this case that make it very difficult to come up

 4     with a bond package.      Because I don't just take the bond

 5     package you propose, I also think outside the box.              I think,

 6     well, what if we add this or if we add that.          That's what

 7     Probation does.     I mean, there will often be a case where we

 8     think the bond package isn't sufficient but if we added GPS

 9     monitoring, for example, if we added an inpatient treatment

10     program, you know, there are things we can add to a package.

11     So it's not as if you make your pitch and I say yes or no.

12     You make your pitch and I try to think outside the box and go

13     is there anything else we could add here to release you.

14                Here are the issues.      Starting with the Government's

15     case.    I take the case law that Attorney Hayes cited, despite

16     the fact that, you know, New York might think they're the

17     mother court, they're not binding precedent on Connecticut,

18     but I will take it as binding and take him at his word that

19     the case stands for the proposition that the sense of the

20     case is sort of the last factor to consider.          And it is.       It

21     is a strong case.      Why is it a strong case?      Because you

22     acknowledged and admitted that the stuff in the bag was

23     yours.    And inside the bag is 63 bags of fentanyl which, you

24     know, I'm sure you know this, but for the record, you know 50

25     doses to the gram.      So you times 50 by 60 and you get --
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 33 of 39
                                                                                 33


 1                MR. PIERPONT:     300, Your Honor.

 2                THE COURT:    Yes, I think it's 3000.      3000 doses.      I

 3     think most people don't realize how many doses are in a gram

 4     of fentanyl.     50 doses.     A bundle.   A bundle is 10 bags.

 5     Five bundles to the gram.        So 50 bags to the gram.        You had

 6     63 grams.     That's a lot.

 7                The fact that there's a loaded firearm with the

 8     drugs.    Serious conduct.

 9                And the fact that there's $10,000 in cash inside the

10     house is further evidence along with your statements.

11                But what troubles me about the facts of the case are

12     the fact that you had two pending cases.          Okay.     In other

13     words, you've been released on two domestic violence cases in

14     early 2018.     And you've been released on essentially a

15     promise to do well.      The court is going to dismiss your case

16     if you go through the domestic violence program.             I think

17     you're scheduled for February of 2019.          So you're somewhat

18     under the microscope.        Is there a State Probation Officer

19     stopping by your house?        I imagine no.    But you're going to

20     go back in court at some point with the hope that those cases

21     are dismissed.     And so what troubles the court here is that

22     while this process is happening, while you're sort of waiting

23     for this year to go through, you commit the third offense.

24     So it's not the facts of the current offense.             It's the fact

25     that it happened while you are facing two other pending
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 34 of 39
                                                                              34


 1     cases.     Two other pending cases that could result in your

 2     deportation.     A second degree assault could.       So I imagine

 3     that's what went into the thinking of hiring an immigration

 4     attorney.

 5                And so it's troubling that you engage in serious

 6     criminal conduct with a loaded firearm, with 63 grams of

 7     fentanyl, with $10,000 in cash while you have those pending

 8     cases.

 9                But that doesn't mean detention's required.           It's a

10     factor to consider.

11                The other issue I think is your immigration status.

12     I am not going to consider whether ICE is going to put a

13     detainer.     That's not the issue.     It really isn't.        The issue

14     here is that because you're here unlawfully and because

15     you're from another country, there's always the concern that

16     you could flee.     And if those things weren't true and you

17     lived in Connecticut, for example, and you had a longstanding

18     presence in the community, for example, and you didn't have a

19     record and you were a citizen, there would be less of a

20     concern.     So it's not the fact of you're a citizen of the

21     Dominican Republic alone that means anything significant

22     other than it's one other factor that I have to consider.

23     Because if we get this wrong and you do leave, we're

24     not -- you're not going to be coming back.          The same reason I

25     think you probably didn't feel comfortable going to be with
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 35 of 39
                                                                               35


 1     your family in August is sort of the point, that if you do

 2     leave this case that that's a risk that the Court has to

 3     consider.    But, again, the right bond package could address

 4     that.   The right bond package could address that issue.              Why?

 5     Because you have no criminal record.         These are just arrests

 6     from February and January.       They're not convictions.       And

 7     other than committing this offense while on pretrial release,

 8     you don't have any other record of committing probation

 9     violations and you don't certainly -- I can presume you're

10     showing up to your court dates in state court because you

11     don't have any failures to appear.        So it's just one factor.

12                 So I then have to kind of look in more detail at

13     your employment situation and your family situation.            And

14     what troubles me, if I'm looking at the addendum to the

15     Pretrial Services Report and what I think is true, it says it

16     here, is that Ms. Jimenez, your wife, relocated, essentially

17     left to live in Florida in May.        And you have these two

18     domestic violence cases pending involving her.          And so then

19     when she leaves in May and then she comes back, to her

20     credit, to support you in September, giving up a career path

21     to come back and support you.        While that shows incredible

22     character on her part, the Court has a concern.           Because I'm

23     presented with a Pretrial Services Report where you have two

24     separate domestic violence arrests involving her.           She then

25     leaves to live in Florida in May and she comes back in
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 36 of 39
                                                                            36


 1     September to support you.       And now I'm being asked to place

 2     you in her custody, in the very same apartment where the

 3     conduct occurred.      And that really is the crux of the

 4     problem.

 5                Some of what your attorney said in terms of

 6     treatment, some of what your attorney said in terms of a job,

 7     for example, are all in your favor.         But the first thing we

 8     would need to figure out is a living situation.           And that

 9     living situation is simply not going to work.          I would be

10     setting you up to fail.       I would be making your attorney and

11     your job much harder in your case by doing that.           Because if

12     anything happens, if the police were called to your house for

13     any reason, including disorderly conduct, suddenly you'd be

14     facing a bond revocation here and that would make your case

15     more difficult.     Because right now your case is simply these

16     pictures and the conduct and no bond violation.

17                So when I look at the -- I'm looking at the addendum

18     here talking about your relationship with her, the fact that

19     you've been together for four years, these two arrests, the

20     fact that she left to live in Florida and then came back to

21     support you, the issue is now you're asking me to make her

22     the third party custodian.       I agree a third party custodian

23     was necessary.     If you were to be released in this case, it

24     would be under the most stringent conditions which would

25     probably be house arrest.       But I don't think it's fair to
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 37 of 39
                                                                                   37


 1     either one of you to put you in that situation in her custody

 2     in her home.       And that's the issue.

 3                So for that very specific reason, I don't think that

 4     the bond package that has been proposed -- Probation, I think

 5     that's what went into their recommendation.          We didn't get

 6     into that during or when we were in here a few minutes ago.

 7     But Probation has taken that position, that they're not

 8     recommending release for that reason, that the living

 9     situation is essentially untenable.

10                I'm not going to get into the employment situation.

11     If we were releasing you, I certainly would want more

12     information.       I'd want that employer in the courtroom.           I'd

13     want to hear from that employer as to when were you working

14     there, what you were doing, whether you were fired.             You

15     know, I'd want to more detail on that.         I didn't ask for that

16     because of the issue with the residence.

17                Okay.    So this order is obviously without prejudice

18     as, frankly, all of our orders are.         But that is my ruling at

19     least for today.

20                And I do want to recognize the fact that your family

21     came here.     I know they're frustrated dragging up here this

22     morning.     And I'm sorry that the result is not what you

23     wanted or expected, but I'm sure that their support means a

24     lot to you.

25                So anything further we need to do in this case?
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 38 of 39
                                                                         38


 1                MR. PIERPONT:       Not from the Government, Your Honor.

 2                MR. HAYES:    Could I just have one quick question?

 3     If we were to present some type of package to the Court,

 4     knowing the family was actually here this morning and, in

 5     particular, I'm talking about his brother and sister-in-law,

 6     would the Court require they reappear or --

 7                THE COURT:    No.     I mean, the people that would need

 8     to appear are any proposed third party custodians.

 9                MR. HAYES:    Thank you.

10                THE COURT:    Sure.

11                Anything else from Probation?

12                MS. AMATO:    No, Your Honor.

13                THE COURT:    We can stand in recess.

14                Thank you.

15                (Concluded at 11:54, a.m.)

16

17

18

19

20

21

22

23

24

25
     Case 3:19-cr-00048-KAD Document 67 Filed 02/06/20 Page 39 of 39
                                                                        39


 1                       C E R T I F I C A T E.

 2

 3                I, Martha C. Marshall, RMR, CRR, hereby certify that

 4     the foregoing pages are a complete and accurate transcription

 5     o the best of my ability of the electronic recording held in

 6     the matter of UNITED STATES V. DANIEL JIMENEZ DE LA CRUZ,

 7     which was held before the Honorable Robert M. Spector,

 8     U.S.M.J, at 141 Church Street, New Haven, Connecticut, on

 9     October 24, 2018.

10

11

12

13                                        _/s/Martha C. Marshall_____
                                          Martha C. Marshall, RMR,CRR
14

15

16

17

18

19

20

21

22

23

24

25
